Name: Commission Regulation (EC) NoÃ 1098/2009 of 16Ã November 2009 amending Regulation (EC) NoÃ 2535/2001 laying down detailed rules for applying Council Regulation (EC) NoÃ 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  processed agricultural produce;  Europe;  trade
 Date Published: nan

 17.11.2009 EN Official Journal of the European Union L 301/23 COMMISSION REGULATION (EC) No 1098/2009 of 16 November 2009 amending Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 144(1) and Article 148 in conjunction with Article 4 thereof, Whereas: (1) Under the tariff concessions provided for in Decision No 1/98 of the EC-Turkey Association Council of 25 February 1998 on the trade regime for agricultural products (2), the Community undertook to open a zero-duty annual import quota of 2 300 tonnes for cheese originating in Turkey falling within CN codes 0406 90 29, 0406 90 50, ex 0406 90 86, ex 0406 90 87 and ex 0406 90 88. (2) The detailed rules for administering that import tariff quota (hereinafter: the quota) are currently laid down by Commission Regulation (EC) No 2535/2001 (3). (3) The administration of tariff quotas according to the method based on the chronological order of the lodging of applications set out in Article 144(2)(a) of Regulation (EC) No 1234/2007 has proved positive in other agricultural sectors. In the interests of simplifying procedures, that method should now be applied to the quota to which this Regulation relates. That should be done in accordance with Articles 308a, 308b and 308c(1) of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (4). (4) Due to the particularities involved in the transfer from one management system to another, Article 308c(2) and (3) of Regulation (EC) No 2454/93 should not apply to the tariff period from 1 January 2010 to 31 December 2010. (5) Regulation (EC) No 2535/2001 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2535/2001 is amended as follows: 1. in Article 5, point (d) is deleted; 2. in Article 19, point (c) is deleted; 3. Article 19a is replaced by the following: Article 19a 1. Articles 308a, 308b and 308c(1) of Regulation (EEC) No 2454/93 shall apply to the quotas laid down in Annex VIIa and provided for in: (a) Council Regulation (EC) No 312/2003 (5); (b) Council Regulation (EC) No 747/2001 (6); (c) Annex IV, list 4 of the Trade, Development and Cooperation Agreement with South Africa (7); (d) Annex I to Protocol 1 to Decision No 1/98 of the EC-Turkey Association Council (8). 2. Imports under the quotas referred to in paragraph 1 shall not be subject to the presentation of an import licence. 2a. For the quota referred to in paragraph 1(d), Article 308c(2) and (3) of Regulation (EEC) No 2454/93 shall not apply for the tariff period from 1 January 2010 to 31 December 2010. 4. Application of the reduced rate of duty shall be subject to the presentation of proof of origin issued in accordance with: (a) Annex III to the Agreement with the Republic of Chile; (b) Protocol 4 to the Agreement with Israel; (c) Protocol 1 to the Agreement with South Africa (9); (d) Protocol 3 to Decision No 1/98 of the EC-Turkey Association Council. 4. Annex I.D is deleted; 5. in Annex VIIa, a paragraph 4 is added, the text of which appears in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply to the import quota periods opened from 1 January 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 2009. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 86, 20.3.1998, p. 1. (3) OJ L 341, 22.12.2001, p. 29. (4) OJ L 253, 11.10.1993, p. 1. (5) OJ L 46, 20.2.2003, p. 1. (6) OJ L 109, 19.4.2001, p. 2. (7) OJ L 311, 4.12.1999, p. 1. (8) OJ L 86, 20.3.1998, p. 1. (9) OJ L 311, 4.12.1999, p. 298.; ANNEX 4. Tariff quotas under Annex 1 to Protocol 1 to Decision No 1/98 of the EC-Turkey Association Council Quota number CN Code Description of goods (1) Country of origin Annual quota from 1 January to 31 December (in tonnes) Applicable rate of duty (EUR/100 kg net weight) 09.0243 0406 90 29 Kashkaval cheese Turkey 2 300 0 0406 90 50 Cheese of sheeps milk or buffalo milk in containers containing brine, or in sheepskin or goatskin bottles ex 0406 90 86 ex 0406 90 87 ex 0406 90 88 Tulum Peyniri, made from sheeps milk or buffalo milk, in individual plastic or other kind of packings of less than 10 kg (1) Notwithstanding the rules on the interpretation of the Combined Nomenclature, the wording of the description of products must be regarded as merely indicative, since the applicability of the preferential arrangements is determined, within the context of this Annex, by the scope of the CN codes. Where ex CN codes are indicated, the applicability of the preferential scheme shall be determined on the basis of the CN code and the corresponding description, taken together.